Case 1:20-cv-01419-APM Document 117-1 Filed 08/28/20 Page 1 of 2

I, Michael E. Yohannan, hereby declare under penalty of perjury:

1. lam employed by the U.S. Department of State as an attorney adviser in the
Legislation and Regulations Division, Office of Legal Affairs of the Visa Office,
Bureau of Consular Affairs. In that capacity, 1 am authorized to search the
electronic Consular Consolidated Database (“CCD”) of the U.S. Department of
State, Bureau of Consular Affairs, for records of non-immigrant and immigrant
visas, including diversity visas, adjudicated at U.S. embassies and consulates
overseas. The following declaration is based on personal knowledge and
information acquired in my official capacity in the performance of my official
functions.

2. The CCD reflects that Afsin AKER, Jale KAYA AKER, and Sarp AKER were
assigned diversity visa case number 2020EU2767 and interviewed for diversity
immigrant visas on November 7, 2019 at the U.S. Embassy in Ankara, Turkey. A
consular officer issued all three diversity immigrant visas on November 25, 2019.
On August 19, 2020, a consular officer reissued diversity immigrant visas to
Afsin AKER, Jale KAYA AKER, and Sarp AKER.

3. The CCD reflects that Dilara AYAYDIN was assigned diversity visa case number
2020EU6631 and was interviewed for a diversity visa on January 8, 2020 at the
U.S. Embassy in Paris, France. A consular officer issued her a diversity
immigrant visa on the same day. On August 18, 2020, a consular officer at the
U.S. Embassy in Kyiv, Ukraine, reissued a diversity immigrant visa to Dilara
AYAYDIN.

4. The CCD reflects that Erdal TARMAN, Yeliz TARMAN, and Sarp TARMAN
were assigned diversity immigrant visa case number 2020EU1598. Erdal
TARMAN and Yeliz TARMAN were interviewed for diversity immigrant visas
on October 3, 2019, at the U.S. Embassy in Ankara, Turkey. A consular officer
issued all three diversity immigrant visas on October 11, 2019. The CCD shows
no indication that they have applied for replacement immigrant visas.

5. The CCD reflects that Mustafa MADAZLI was assigned diversity immigrant visa
case number 2020EU4359 and interviewed for a diversity immigrant visa on
November 1, 2019, at the U.S. Embassy in Ankara, Turkey. On November 1,
2019, a consular officer issued him a diversity immigrant visa, On August 19,
2020, a consular officer reissued a diversity immigrant visa to Mustafa
MADAZLI.

6. The CCD reflects that Mustafa Dogan EKER, Aslihan EKER, and Mehmet Alp
EKER were assigned diversity immigrant visa case number 2020EU9478 and that
on February 7, 2020, Mustafa Dogan EKER and Aslihan EKER were interviewed
for diversity immigrant visas at the U.S. Embassy in Ankara, Turkey. On
February 7, 2020, a consular officer issued a diversity immigrant visa to Mustafa
Case 1:20-cv-01419-APM Document 117-1 Filed 08/28/20 Page 2 of 2

Dogan EKER. On February 6, 2020, a consular officer refused the diversity visa
applications of Aslihan EKER and Mehmet Alp EKER under section 221(g) of
the Immigration and Nationality Act because they had not yet submitted their
required medical examination forms. The CCD indicates that the consular
officer's request for this medical documentation remains outstanding.

7. The CCD reflects that Emre AKIN was issued diversity visa immigrant visa case
number 2020EU2393 and was interviewed for a diversity immigrant visa on
November 4, 2019, at the U.S. Embassy in Ankara, Turkey. A consular officer
issued a diversity immigrant visa to Emre AKIN on March 4, 2020. On August
25, 2020, a consular officer authorized a diversity immigrant visa for reissuance
in the Department of State’s immigrant visa processing software, but the diversity
immigrant visa had not yet been printed.

8. The CCD reflects that reflects that Utkirbek ABDUMOMINOV, Nargiza
MAKHAMMADOVA, Taryk, MAKHAMADUMAR, and Mukshina
ABDUMOMINOVA were assigned diversity immigrant visa case number
2020EU2882 and interviewed for diversity immigrant visas on December 2, 2019,
at the U.S. Embassy in Ankara, Turkey. A consular officer issued all four
diversity immigrant visas on December 10, 2019. On August 13, 2020, a consular
officer reissued diversity immigrant visas to Nargiza MAKHAMMADOVA,
Taryk MAKHAMADUMAR, and Mukshina ABDUMOMINOVA.

I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
foregoing 1s true and correct to the best of my knowledge.

Arlington, Virginia
August 28, 2020 Bed S. a

Michael E. Yohannan

 
